Citation Nr: 1026974	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty service for 20 years and 19 
days, including verified service from January 1951 to January 
1961, and from March 1962 to March 1972.  He was awarded the 
Purple Heart for such service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in June 2009, at which 
point the Board denied service connection for hearing loss, 
tinnitus, and a low back condition.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2010 Order, pursuant to a Joint 
Motion for Remand, the Court vacated and remanded the Board's 
decision as to all three issues.  As discussed below, and 
pursuant to such Order, the case must be remanded to the agency 
of original jurisdiction (AOJ) for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The evidence of record reflects current bilateral hearing loss, 
tinnitus, and degenerative disc disease of the lumbar spine.  
However, further development is necessary for a fair adjudication 
of the Veteran's service connection claims.  Although the Board 
regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

With respect to hearing loss and tinnitus, in-service hazardous 
noise exposure is conceded based upon the Veteran's participation 
in combat.  See 38 U.S.C.A. § 1154(b) (West 2002).  However, the 
evidence must still establish a nexus between such in-service 
exposure and his current disabilities.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994).  The Veteran was afforded a VA audiological 
examination in October 2005.  The examiner opined that the 
Veteran's tinnitus was as least as likely as not related to his 
hearing loss.  In a February 2006 addendum opinion, that examiner 
opined that, based on normal hearing test results upon discharge 
from service, the Veteran's current hearing disability is not 
likely due to his military noise exposure.  

As stated in the April 2010 Joint Motion for Remand, the October 
2005 VA examiner's opinion as to the Veteran's tinnitus and 
hearing loss, to include the February 2006 addendum opinion, does 
not reflect consideration of all relevant treatment records.  In 
particular, the examiner stated that the first hearing evaluation 
with frequency specific audiometric data was conducted in 
February 1971, and those results suggested normal hearing 
bilaterally.  However, the evidence includes earlier in-service 
audiograms, to include in August 1967 and February 1969, which 
potentially indicate a worsening of the Veteran's hearing when 
compared to the February 1971 puretone thresholds.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993) (holding that service connection 
may be warranted where a nexus can be established between a 
current disability and evidence of a decrease in hearing acuity 
as shown by in-service test results, even though the puretone 
thresholds in service did not meet regulatory requirements for a 
hearing loss disability).  

Additionally, the Veteran has submitted a May 2010 private 
audiological evaluation and opinion from Dr. S in support of his 
claims for hearing loss and tinnitus.  Dr. S opines that such 
conditions are consistent with the Veteran's long-term noise 
exposure during service.  However, it is unclear whether Dr. S 
reviewed the Veteran's claims file, including but not limited to 
in-service audiological evaluations and post-service treatment 
records.

Accordingly, the Veteran's hearing loss and tinnitus claims must 
be remanded for another VA audiological examination and opinion 
to determine the etiology of his current hearing loss disability 
and tinnitus.  In rendering such opinions, the examiner should 
consider the Veteran's conceded in-service acoustic trauma and 
any post-service noise exposure.  The examiner should also 
address the significance of the in-service audiometric 
evaluations prior to February 1971, specifically to include the 
August 1967 and February 1969 results.  Further, the examiner 
should consider the Veteran's lay statements as to the extent and 
timing of his symptoms, as well as all post-service treatment 
records, including the May 2010 private audiological evaluation 
and opinion from Dr. S.

With respect to his low back, the Veteran was afforded a VA spine 
examination in October 2005, as well as a medical opinion upon 
review of the claims file in March 2006.  As noted in the Joint 
Motion for Remand, service treatment records reflect multiple 
instances of treatment for low back symptoms.  However, the 
reviewing physician only described two in-service occurrences of 
low back pain or strain.  The examiner did not discuss any of the 
other in-service complaints or treatment for low back pain, 
including but not limited to in March 1959, May 1960, January 
1961, January 1966, April 1969, and September 1970.  The examiner 
also did not mention an October 1971 orthopedic consultation that 
recorded "flattening of [the Veteran's] normal lumbosacral 
lordosis."  As such, it appears that the examiner may not have 
considered all relevant treatment records in rendering a negative 
nexus opinion.  

Therefore, upon remand, the Veteran should be scheduled for 
another VA examination and opinion with respect to the nature and 
etiology of his current low back disability, to include 
degenerative disc disease of the lumbar spine.  The examiner 
should consider the Veteran's lay statements as to the extent and 
timing of his low back symptoms, as well as all in-service and 
post-service treatment records, including but not limited to the 
records as summarized above.

Further, the most recent post-service treatment records in the 
claims file are dated in 2005.  The Veteran should be requested 
to identify any VA or private treatment for his claimed 
disabilities since service, and reasonable efforts should be made 
to obtain and associate with the claims file any identified 
records prior to scheduling the requested VA examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify any 
providers who have treated him since 2005 
for any symptoms of hearing loss, 
tinnitus, or a low back condition.  After 
obtaining the necessary authorizations, 
request copies of any outstanding VA or 
private treatment records.  All requests 
and all responses, including negative 
responses, must be documented in the 
claims file.  All records received should 
be associated with the claims file.  If 
any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

2.   After completing the above-described 
development, schedule the Veteran for a VA 
examination(s) with an appropriate medical 
professional(s) to determine the nature 
and etiology of his current hearing loss 
disability, tinnitus, and low back 
disorder, including but not limited to 
degenerative disc disease.  The entire 
claims file, including a copy of this 
remand and the Joint Motion for Review, 
should be made available to the 
examiner(s) for review.  A review of the 
claims file should be noted in the 
examination report(s).  All necessary 
tests and studies should be conducted, to 
include both musculoskeletal and 
neurological symptoms, as appropriate.  
The examiner(s) is/are requested to 
respond to the following questions, as 
appropriate.  If the Veteran fails to 
appear for the requested VA 
examination(s), the examiner(s) is/are 
requested to respond to the questions, as 
appropriate, based on a review of the 
claims file alone.  

(a) With respect to hearing loss and 
tinnitus, is it at least as likely as 
not (probability of 50 percent or 
more) that either of these conditions 
was incurred in or aggravated by 
active duty service?  Further, is it 
at least as likely as not that the 
Veteran's hearing loss manifested to 
a degree of at least 10 percent 
within one year after separation from 
service in March 1972?  In rendering 
such opinions, the examiner should 
consider the Veteran's conceded in-
service acoustic trauma and any post-
service noise exposure.  The examiner 
should also expressly address the 
significance of the in-service 
audiometric evaluations prior to 
February 1971, specifically to 
include the August 1967 and February 
1969 results.  Further, the examiner 
should consider the Veteran's lay 
statements as to the extent and 
timing of his symptoms, as well as 
all post-service treatment records, 
including but not limited to the May 
2010 private audiological evaluation 
and opinion from Dr. S.
(b) With respect to the low back, is 
it at least as likely as not 
(probability of 50 percent or more) 
that any currently diagnosed low back 
disorder, including but not limited 
to degenerative disc disease of the 
lumbar spine, was incurred in or 
aggravated by active duty service?  
Further, is it at least as likely as 
not that the Veteran's low spine 
disorder manifested to a degree of at 
least 10 percent within one year 
after separation from service in 
March 1972?  In rendering such 
opinions, the examiner should 
expressly consider all documented 
incidents of low back symptoms during 
service, including but not limited to 
in March 1959, May 1960, January 
1961, January 1966, April 1969, and 
September 1970, as well as the 
October 1971 orthopedic consultation 
and post-service treatment records.  
The examiner should also consider the 
Veteran's lay statements as to the 
extent and timing of his low back 
symptoms, as well as all post-service 
treatment records.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

3.  Review each of the examination reports 
to ensure that the remand directives have 
been complied with and the examinations 
are adequate.  If there is any deficiency, 
return the claims file to the appropriate 
examiner and request an addendum opinion 
until an adequate and compliant response 
is received.

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claims based on all lay 
and medical evidence of record.  Such 
adjudication should reflect all potential 
theories of service connection, including 
but not limited to presumptive service 
connection and continuity of 
symptomatology, as appropriate.  If the 
claims remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination(s) requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

